RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría, y conforme con lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría de 1 de junio de 1998 (4 L.P.R.A. Ap. XVII-B), se enmienda la Regla 6(6.2.1)(l) del citado reglamento, para que exprese lo siguiente:
*499(6.2.1) Salvo una dispensa autorizada por justa causa por la Junta, la solicitud deberá estar acompañada de:
(Z) un sello de rentas internas de quince dólares ($15) el cual deberá ser entregado por todo aspirante que apruebe el exa-men de reválida general dentro de los diez (10) días siguientes a la fecha de la notificación de la calificación de aprobado. Este sello será fijado al diploma que se otorgará a cada aspirante que sea juramentado como abogado por el Tribunal. Dicho se-llo podrá ser reclamado por el aspirante si la Comisión de Reputación no certifica su buena reputación y, como conse-cuencia de ello, se ve imposibilitado de jurar como abogado ante el Tribunal Supremo.
Esta enmienda entrará en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo Ló-pez y Fuster Berlingeri no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo